Citation Nr: 1410084	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-14 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for an acquired psychiatric condition, claimed as posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for short term memory loss, including as due to undiagnosed illness under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for chronic fatigue, including as due to undiagnosed illness under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for tumors, including as due to undiagnosed illness under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a sleep disorder, including as due to undiagnosed illness under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for chronic body pain, including as due to undiagnosed illness under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in June 2013.  A copy of the hearing transcript has been associated with the Veteran's electronic claims file.

The issues of entitlement to service connection for chronic body pain and a sleeping disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's COPD did not have its onset during active service and is not etiologically related to service.

2.  The Veteran is not diagnosed with PTSD, and additional diagnosed psychiatric disabilities did not have their onset during active service and are not etiologically related to service.

3.  The evidence does not reflect objective indications of a chronic short term memory loss disability or a diagnosed chronic fatigue syndrome.

4.  The Veteran's claimed tumor has been diagnosed as an epidydimal cyst, and did not have its onset during active service and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for COPD, PTSD and other acquired psychiatric disorders, short term memory loss, chronic fatigue, and tumors have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in letters dated March and October 2009, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records dated from 2005 forward have been obtained and associated with the claims file.  While the Veteran has also reported receiving treatment through VA from 2003 to 2005, review of subsequent VA records shows that this was for substance abuse and therefore not relevant to the claims being decided on appeal.  During his hearing, the Veteran identified some additional private records that were not available for review.  He also requested that the record be held open for 60 days so that he could obtain other private records to support his claim.  However, no additional records were submitted since that time.  

The Veteran was also provided with VA examinations for his COPD, memory loss, and psychiatric claims.  These exams contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  No examinations were provided for his tumor and chronic fatigue claims.  However, as discussed below, the evidence does not reflect any competent findings of a current chronic fatigue illness.  The Veteran's tumor has been attributed to a specific diagnosed condition, and the evidence does not reflect that this condition is associated with any event, injury, or disease in service.  Therefore, examinations for these disabilities are not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

Service connection also may be established for a Persian Gulf War veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2013).  A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War, and includes the claimant in this case.  See 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) (West 2002) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

A.  COPD

An August 2009 VA examination diagnosed COPD.  Therefore, element (1) for service connection has been satisfied.  The Veteran's service treatment records also reflect several entries pertaining to bronchitis, asthma, and reactive airway disease.  Therefore, element (2) has been satisfied.

However, element (3), a nexus between the in-service disease or injury and the current disability, has not been met.  In a January 2010 opinion, the August 2009 VA examiner stated that while bronchitis may be seen in persons with COPD, the Veteran's COPD was due to his chronic tobacco use.  He further stated that there was no evidence to support a diagnosis of COPD in the Veteran's service treatment records.  He concluded that the episodes of bronchitis occurring in service were consistent with acute bronchitis, which was usually self-limiting, or resolved with the use of antibiotics, as in this case.

Although it was not specifically mentioned by the examiner, the Board also notes that when the Veteran was treated for bronchitis during service in April 1989 and March 1990, he was advised by the treating physicians to discontinue his tobacco use.

The Board has considered the Veteran's own statements regarding the etiological relationship between his current condition and respiratory complaints in service.  However, he has not demonstrated any specialized knowledge or expertise to indicate that he is capable of offering an competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of COPD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In sum, the overall weight of the evidence indicates that the Veteran's COPD is due to tobacco use.  For claims filed after June 9, 1998, such as in this case, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products, including use during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Further, there is no indication that his COPD had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service complaints and treatment for respiratory problems.  Therefore, service connection for COPD must be denied.

B.  Acquired Psychiatric Condition

Initially, the Board notes that the Veteran's treatment records reflect findings of several psychiatric disorders in addition to the PTSD being claimed.  Therefore, the Board has rephrased the issue into service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV)); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013).

Element (1), a diagnosis of PTSD, has not been met in this case.  The Veteran underwent a VA examination in August 2009.  He was diagnosed with adjustment disorder, but not PTSD.  Although PTSD was listed as a diagnosis in VA records dated August 2009, subsequent records from October 2009 indicated that PTSD was not a likely diagnosis based on the insufficiency of the index trauma, and the prominent symptoms of racing and disorganized thoughts, irritability, and episodic paranoia.  That physician stated that the Veteran's presentation was consistent with substance-induced mental disorder, bipolar disorder, or schizoaffective disorder.  A follow-up note from December 2009 from the same physician indicated that he was satisfied the Veteran did not have PTSD.

In September 2010, a mental health social worker diagnosed anxiety disorder and "subclinical symptoms of PTSD which merit further exploration."  However, records dated February 2011 from yet another doctor reflect only a diagnosis of an adjustment disorder.

The August 2009 and September 2010 evidence supporting a diagnosis of PTSD is outweighed by the October 2009, December 2009 and February 2011 VA records, and the August 2009 VA exam, which refute such a diagnosis.  The October 2009 notation is particularly probative, as it details why a PTSD diagnosis is not appropriate.  Without a current diagnosis, service connection for PTSD is not warranted.

Although the Veteran has been diagnosed with other psychiatric disorders, they do not meet element (2) of service connection.  That is, his service treatment records do not reflect any complaints, treatment, or diagnoses of a psychiatric disorder, and the available evidence does not demonstrate that a psychosis was diagnosed within one year of his discharge from service.

Finally, to the extent that the Veteran may assert that he has a non-PTSD psychiatric condition that is nonetheless related to stressors in service, the August 2009 VA examiner specifically noted that the Veteran's adjustment disorder was due to current life stressors and not military stressors.  For these reasons, service connection for an acquired psychiatric disorder is not warranted.

C.  Short-Term Memory Loss

The Veteran contends that he has short-term memory as a result of undiagnosed illness related to service.  As noted above, however, service connection under the provisions of 38 C.F.R. § 3.317 requires objective indications of chronic disability.  These "indications" include "signs," in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators capable of independent verification.

In this case, service treatment records contain no complaints, treatments, or diagnoses pertaining to memory loss.  The Veteran complained of recent memory problems to his VA physicians and during his Board hearing.  At his VA examination in August 2009, he reported that he had memory problems for the past one to three years.  However, there is no objective evidence of any memory impairment.  An August 2009 VA examination noted that tests results did not identify any significant impairment in short-term or working memory and that neuropsychological testing did not reliably identify any current areas of concern in terms of cognitive functioning.  During an additional examination in September 2009, the Veteran had average scores on objective tests of working memory.  His total memory score was 111 (range of 103 to 119) and described as in the high average range.  A Test of Memory Malingering (TOMM), which the examiner stated was sensitive to motivational factors, suggested marginal motivation with some possible exaggeration of reported symptoms.  The examiner stated that overall results from memory testing were average, and that the Veteran might have been able to perform even better with increased effort.  VA treatment records are otherwise negative for any objective findings of memory impairment, including non-medical indicators capable of independent verification.

The Board is cognizant of the March 2009 statement submitted by the Veteran's parents indicating that friends and family members who had been around the Veteran observed that he had severe short term memory loss.  These statements from laypersons are competent as to observations of the Veteran; however, the Board finds that they are outweighed by and/or not credible in light of the diagnostic testing conducted by medical professionals which specifically shows that the Veteran does not have symptoms of memory loss.

When considering the examination findings, as well as the lack of any objective findings of memory impairment in the Veteran's treatment records, the Board finds that the Veteran's claimed short-term memory loss is not demonstrated by objective indications of chronic disability within the meaning of 38 C.F.R. § 3.317.  Therefore, service connection is not warranted.

D.  Chronic Fatigue

The provisions of 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6354, addresses ratings for chronic fatigue syndrome.  Under this code, chronic fatigue syndrome includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  

As noted above, a condition must have manifested to a degree of 10 percent or more in order for 38 C.F.R. § 3.317 to apply.  A 10 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year or the symptoms are controlled by continuous medication.  DC 6354 provides that the condition will be considered incapacitating only when it requires bed rest and treatment by a physician.

The Veteran's hearing testimony included statements that he felt tired and lacked energy to move.  However, there is no evidence of record, including any assertions by the Veteran, that he experienced symptoms of debilitating fatigue, cognitive impairments, or a combination of other signs and symptoms that resulted in periods of incapacitation (including prescribed bed rest) of at least one week per year, or that he has ever taken medication to control such symptoms.  Notably, his VA records contain some reports of tiredness and fatigue.  However, as discussed below, these complaints occurred entirely in the context of sleeping problems.  In some instances, his sleep impairment was attributed to sleep apnea.  In another instance, the Veteran reported insomnia secondary to hip pain.  There is no diagnosis of chronic fatigue syndrome, and as noted earlier, the Veteran does not have the requisite knowledge or expertise to diagnose the condition himself.

As chronic fatigue syndrome is not shown to be present, including to a degree of at least 10 percent, service connection is not warranted.

E.  Tumors

The Veteran contends that he has tumors associated with his Persian Gulf service.  VA treatment records show a diagnosis of an epidydimal cyst.  Therefore, element (1) for service connection has been met.  However, as this is a known clinical diagnosis, 38 C.F.R. § 3.317 is not applicable.

Element (2) for service connection has not been met.  Service treatment records do not reflect any findings of cysts, tumors, or other growths during the Veteran's period of active service or within one year of his discharge, and the Veteran has not asserted that his condition had its onset during service.  Rather, during VA treatment on February 23, 2009, he stated that he had a growth on his left testicle "over the past few months."  There is no indication of record that this condition had its clinical onset during active service or is related to any in-service disease, event, or injury.

In his initial claim for benefits, and in statements made to his VA physicians, the Veteran claimed that his condition is attributable to uranium exposure in service.  It is not entirely clear whether he is referring to uranium ore or depleted uranium munitions.  In either case, however, the Board finds that uranium exposure in service has not been demonstrated.  A review of the Veteran's personnel records indicates that he served as a telecommunications repairman.  Exposure to uranium or depleted uranium is not consistent with the duties associated with this military occupational specialty (MOS), and the Veteran has not offered any other specific information to corroborate his alleged exposure.


As the evidence does not reflect an event, injury, or disease in service, service connection for an epidydimal cyst or other tumor is not warranted.

ORDER

Service connection for COPD is denied.

Service connection for an acquired psychiatric disorder, including PTSD, is denied.

Service connection for short-term memory loss is denied.

Service connection for chronic fatigue is denied.

Service connection for tumors is denied.


REMAND

With respect to the Veteran's claim for service connection for body aches, additional development is warranted.  Specifically, VA records reflect complaints associated with the left shoulder, left hip, neck, and low back.  The left shoulder condition has been diagnosed as impingement syndrome, and the left hip has been diagnosed as tendonitis, arthralgia, and residuals of a prior bone graft.  These conditions are known clinical diagnoses, and there is no indication of any associated event, disease, or injuries in service for either the hip or the shoulder.

The Veteran's neck condition has been diagnosed as degenerative disc disease.  However, his service treatment records contain findings of a cervical sprain and a whiplash injury following a motor vehicle accident.  Therefore, an opinion is necessary to determine whether there is any relationship between the current condition and the service injuries.

Service treatment records also contain findings of a lumbar sprain and other low back injuries.  Recent VA records identify the current status of the Veteran's low back condition as "mechanical low back pain."  Therefore, an examination should be provided to determine, if possible, the exact nature and etiology of any low back condition present.

Finally, the Veteran has been diagnosed with obstructive sleep apnea.  Service treatment records show that in August 1985 the Veteran complained of being tired and being unable to stay awake.  In April 1991, he reported a history of sleeping trouble.  Therefore, an examination is necessary in order to obtain a more complete history from the Veteran and provide an opinion as to whether his current sleep apnea had its onset during service or is otherwise attributable to service.  The Veteran has also reported that he was treated by Dr. Richardson and that he underwent surgery, possibly a uveoloplasty, for sleep apnea at some point between 1993 and 1996.  These records should be obtained on remand.  In addition, as the case must be remanded for the foregoing reasons, the Veteran's recent VA treatment records and any records dated from 2003 to 2005 should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the Veteran's VA treatment records for the period from January 2003 to January 2005 and from February 2011 forward.

2.  Make arrangement to obtain the Veteran's complete treatment records for any sleeping problems, to include from Dr. Richardson and any records related to surgery (possibly a uveoloplasty) for sleep apnea, dated from June 1992 to present.

3.  Thereafter, schedule the Veteran for an appropriate VA examination concerning his complaints of body pain.  Provide the examiner with the Veteran's claims file for review and ask the examiner to confirm in his written report that he/she conducted such a review.  Following a comprehensive evaluation, during which all indicated studies are conducted, the examiner should:

a) note all symptoms and diagnoses associated with the Veteran's cervical and lumbar spines;

b) opine whether any currently diagnosed cervical spine condition, including degenerative disc disease, at least as likely as not had its clinical onset during active service or is related to any in-service disease, event, or injury, including documented cervical spine complaints and a whiplash injury following a motor vehicle accident in service;

c) opine whether any currently diagnosed lumbar spine condition at least as likely as not had its clinical onset during active service or is related to any in-service disease, event, or injury, including documented lumbar spine complaints in service;

d) if lumbar pain or any joint and/or muscle pain is not found to be due to a specific disease entity or clinically diagnosed condition, indicate whether the symptom represents an objective indication of chronic disability resulting from an undiagnosed illness;

(e) opine whether the Veteran has a diagnosis of fibromyalgia.

All opinions must be accompanied by appropriate explanations.  If the examiner is unable to provide an opinion without resorting to speculation, he/she must state why this is the case.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any sleep problems.  Provide the examiner with the Veteran's claims file for review and ask the examiner to confirm in his written report that he/she conducted such a review.  

The examiner must take a complete history from the Veteran regarding his sleep-related complaints during and after service.  Following a comprehensive evaluation, during which all indicated studies are conducted, the examiner should:

(a) note all symptoms and diagnoses associated with the Veteran's sleep problems, including obstructive sleep apnea, if present;

(b) provide an opinion as to whether it is at least as likely as not that currently diagnosed sleep disorder (i.e., obstructive sleep apnea) had its clinical onset during service or is otherwise related to service.  In providing this opinion, the examiner should consider the service treatment records showing that in August 1985 the Veteran complained of being tired and being unable to stay awake and that in April 1991 he reported a history of sleeping trouble and there was a notation of insomnia.  

(c) if any sleep disturbance is not found to be due to a specific disease entity or clinically diagnosed condition, indicate whether the symptom represents an objective indication of chronic disability resulting from an undiagnosed illness;

All opinions must be accompanied by appropriate explanations.  If the examiner is unable to provide an opinion without resorting to speculation, he/she must state why this is the case.

5.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2013).

6.  After the requested development has been completed, readjudicate the merits of the Veteran's claims for service connection based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


